OPINION OF THE COURT
Per Curiam:
In each of these cases, a pretrial agreement between the accused and the convening authority included a condition limiting the accused’s presentation at trial of motions on matters "other than jurisdiction” before entry of a plea of guilty. We condemned such a limitation in United States v Holland, 23 USCMA 442, 50 CMR 461 (June 27, 1975). Accordingly, as in Holland, we reverse the decision of the Court of Military Review and set aside the findings of guilty and the sentence in each case. The record of trial of each accused is returned to the Judge Advocate General of the Army for submission to the original or other competent convening authority. A rehearing in each instance may be ordered.